DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the applicant’s amendments/remarks filed on the After Final of 11/16/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding the independent claim 1, Wang in view of Ueda were the closest prior art of record, Wang discloses a disk-type motor stator adopting heat pipe windings and Ueda discloses a coil device and coil system, however the prior art of record does not clearly discloses the specific structure configuration, particular operation for the claimed wireless charging coil structure with a function of heat dissipation, characterized in comprising: a first connecting terminal and a second connecting terminal; and a coil disposed between the first connecting terminal and the second connecting terminal and configured to transmit a signal between the first connecting terminal and the second connecting terminal, with the coil comprising a heat-pipe segment and a transmission segment electrically and heat-conductively connected with each other, the transmission segment, having a predetermined thickness, and the heat-pipe segment encircling an 
Therefore the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 2-9, which depends on claim 1, these claims, are allowable for at least the same reasons given for claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
3. 	Applicant's arguments considered on the remarks filed on the after final consideration of 11/16/2021 regarding claims 1-9 have been fully considered and are persuasive. Regarding the prior art of record, the prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the applicant’s remarks, and the updated search performed, it has been determined that the claims have been found novel and non-obvious.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Chang et al (US 2017/0201114 A1) discloses a coil substrate for wireless power transmission includes: an insulating substrate including a first surface and a second surface; a first wiring portion disposed on the first surface, wherein the first wiring portion includes first spiral patterns and a section in which opposing ends of each of the first spiral patterns are disposed parallel to each other; a second wiring portion disposed on the second surface and including second spiral patterns, wherein opposing ends of each of the second spiral patterns are spaced apart from each other; and conductive vias alternately connecting the first spiral patterns and the second spiral patterns to each other to form coil turns, however does not discloses the particular structure arrangement and details for the claimed invention.
	Park et al (US 2015/0076919 A1) discloses a coil type unit for wireless power transmission including a coil pattern having a wiring pattern shape; a magnetic portion having the coil pattern attached to one surface thereof and a conductive pattern formed thereon; an insulating adhesive portion interposed between the magnetic portion having the conductive pattern formed thereon and the coil pattern to bond the magnetic portion and the coil pattern to each other while insulating the coil pattern and the conductive pattern from each other; and a conductive via for electrically connecting both ends of the coil pattern and the conductive pattern, however does not discloses the particular structure arrangement and details for the claimed invention.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836